Opinion by
Walker, R. S., P. J.
§ 1287. Jurisdiction; on appeal the record must affirmatively show; where court a quo had none, appellate court does not acquire any. On appeal from the county court to the court of appeals the record must affirmatively show that the county, court had jurisdiction of the cause, and how that jurisdiction was acquired. The court of appeals cannot ascertain the jurisdiction of the county court aliunde the record. [Chrisman v. Graham, 51 Tex. 454.] If the county court had no jurisdiction the court of appeals can acquire none by the appeal. [Horan v. Wahrenberger, 9 Tex. 313; 3 Tex. 157; 4 Tex. 223; 6 Tex. 263.] The record in this case showed that the county court did not have original jurisdiction of the *747subject matter of the suit, because both the amount of the judgment and the amount in controversy were less than $200, and there was nothing in the record to show that jurisdiction had been acquired by appeal or certiorari.
June 3, 1882.
Dismissed for want of jurisdiction.